Citation Nr: 1013913	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the cervical spine with left arm 
radiculopathy.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with left arm radiculopathy.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1971 with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in June 2009.

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine with left arm 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for 
degenerative disc disease of the cervical spine with left arm 
radiculopathy was previously denied by the RO in a rating 
decision in June 1999.  There was no timely appeal and the 
decision became final.

2.  The evidence received since the June 1999 decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for degenerative disc disease of the cervical spine with left 
arm radiculopathy.

3.  PTSD is not shown to be due to event or incident of the 
Veteran's period of service.  The Veteran's claimed 
stressor(s) are not sufficient to produce PTSD.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in June 1999 denying service 
connection for degenerative disc disease of the cervical 
spine with left arm radiculopathy is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for degenerative disc disease of 
the cervical spine with left arm radiculopathy.  38 U.S.C.A. 
§ 5108 (West 2002& Supp 2009); 38 C.F.R. § 3.156 (2009).

3.  The Veteran is not shown to have a psychiatric disability 
manifested by PTSD due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2006 and November 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the noted letters.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Such notice was provided in the October 
2006 letter.  Regardless, given that new and material 
evidence has been received to reopen the claim for service 
connection for degenerative disc disease of the cervical 
spine with left arm radiculopathy, the Board finds that no 
further assistance in developing the facts pertinent to the 
Veteran's claim in this regard is required at this time.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Cervical Spine

Laws and Regulations- New and Material

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

Service connection for degenerative disc disease of the 
cervical spine with left arm radiculopathy was denied on the 
merits in a RO rating decision issued in June 1999.  The RO 
found that a claim for degenerative disc disease of the 
cervical spine with left arm radiculopathy was not well-
grounded because the evidence did not establish that the 
Veteran suffered a chronic cervical spine injury; or, 
otherwise permanently aggravated a preexisting cervical spine 
disorder during active or National Guard service.  Although 
properly notified of that decision, the Veteran did not file 
a timely appeal and that decision is final.  The evidence of 
record at the time of the June 1999 denial included the 
Veteran's service treatment records, reserve service 
personnel and medical records and private treatment records 
dated through December 1998.

Since the June 1999 rating decision, the newly submitted 
evidence includes additional National Guard records, private 
treatment records associated with his Workers Compensation 
claim, a July 2006 private treatment record indicating that 
the Veteran's cervical spine disorder was related to a work 
injury from October 1994, a November 2006 private treatment 
record reporting that the Veteran injured his cervical spine 
in 1992 during his period of National Guard service and 
subsequently aggravated the cervical spine disorder in a work 
injury in October 1994 and the hearing transcript from his 
June 2009 hearing before the undersigned.  The credibility of 
this evidence is presumed for the purposes of reopening a 
previously denied claim.  See Justus supra.

This new evidence of record is also material to issue before 
the Board, as it raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for degenerative disc 
disease of the cervical spine with left arm radiculopathy.




PTSD

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran submitted his current claim in October 2006.  His 
alleged stressors were that while in service, he learned of 
his father's life-threatening car crash (reportedly the dad 
was in a coma for several weeks afterwards) and learned of 
the fatal car crashes that claimed the lives of his brother 
and sister.  Further, the Veteran reported that he had no 
focus in life and had no relationship with his sons from his 
first marriage.  All these things caused "much stress and 
personal trauma" in his life.  

An August 2007 private treatment record includes a diagnosis 
of PTSD and the record documents the Veteran's reported 
stressors (i.e., learning of his father's life threatening 
car accident and learning of the fatal car crashes that 
claimed the lives of his brother and sister).  However, in 
the report, it was indicated that the Veteran wanted only a 
diagnosis for purposes of VA benefits, and did not desire 
treatment.  It was noted in the record that the Veteran had, 
"no clear defined sx of PTSD."  This assessment is contrary 
to the diagnosis provided by the counselor.  Further, the 
counselor did not attribute the PTSD to any specific event in 
or out of service. 

Notwithstanding a diagnosis of PTSD (requires exposure to a 
traumatic event and a response involving intense fear, 
helplessness, or horror), the Board notes that service 
connection also requires credible supporting evidence that 
the claimed in-service stressor occurred and a link 
established by medical evidence between current symptoms and 
an in-service stressor.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Simply put, the 
Veteran's claimed stressors, learning of his father's life-
threatening car crash, learning of the fatal car crashes that 
claimed the lives of his brother and sister, having no focus 
in life and having no relationship with his sons from his 
first marriage, are insufficient to meet the DSM-IV criteria 
for "stressor" sufficient to produce PTSD.  

Even assuming there is the requisite diagnosis of PTSD, the 
fact remains that the evidence of record simply fails to 
verify the occurrence of an in-service stressor sufficient to 
produce PTSD.  Despite his contentions, without credible 
evidence of an in-service stressor(s) the Veteran cannot meet 
the criteria for service connection for PTSD.  The Board 
emphasizes at this point that this decision does not imply 
that the Veteran is insincere.  The law is clear the record 
must contain service records or other corroborative evidence 
that substantiates the occurrence of an in-service stressor.  
See Gaines v. West, 11 Vet. App. at 357-58 (1998).

To date, the RO has not afforded the Veteran a VA 
examination, with an opinion as to the etiology of his 
claimed PTSD.  See 38 U.S.C.A. § 5103A(d).  In this case, a 
diagnosis of PTSD is not at issue.  Rather, the evidence of 
record fails to establish verification of a claimed 
stressor(s) sufficient to produce PTSD.  Thus, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran and an etiology opinion is 
not "necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

As the Veteran fails to provide evidence of an in-service 
stressor(s), service connection for PTSD is not warranted.  
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for degenerative disc disease of 
the cervical spine with left arm radiculopathy, the appeal is 
allowed.

Entitlement to service connection for PTSD is denied.


REMAND

Having reopened the claim, the Board finds that additional 
development is necessary.  Review of the evidence of record 
indicates that the Veteran is in receipt of Social Security 
benefits.  Records pertaining to the award of such benefits 
by the Social Security Administration (SSA) have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether service connection for degenerative disc 
disease of the cervical spine with left arm radiculopathy may 
be granted in this case.  As the Court held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the Veteran disability benefits.  If the RO is 
unable to obtain any of the above records, or after continued 
efforts to obtain any of the above records it is concluded 
that it is reasonably certain that they do not exist or 
further efforts to obtain them would be futile, the Veteran 
should be notified accordingly.  See 38 C.F.R. § 3.159(e).

Finally, the Board notes that the record is confusing 
concerning the etiology of the current cervical spine 
disorder.  In this regard, in a February 1991 Report of 
Medical History for National Guard Service, the physician 
documented cervical injury at work as a postal worker in 
December 1990.  The Veteran had pain in his neck, shoulder 
and elbow secondary to a lifting injury.  A June 1992 
National Guard medical record reported that the Veteran 
suffered a neck injury during field exercises while lifting a 
heavy pallet.  He complained of neck pain with radiation into 
the left shoulder and arm.  The assessment was a history of 
cervical disc disease and acute cervical sprain.  A May 1993 
National Guard record documented the Veteran's injury at work 
in 1990 and his injury during field exercises in the National 
Guard in June 1992.  The physician concluded that the Veteran 
had mild cervical arthritis that did not appear to be related 
to his Guard service.  In this regard, the physician 
explained that the Veteran originally hurt himself on the job 
at the Post Office.

Private treatment records in November and December 1995 
report that the Veteran injured his neck in 1990 and suffered 
a reinjury in October 1994 at work.  A July 2006 private 
treatment record reported that the Veteran has had neck 
discomfort since October 1994.  The diagnoses osteoarthritis, 
cervical DJD and cervical spondylosis.  M.R.S., M.D. 
explained that the cervical spine symptoms had not relented 
since 1994 and opined that they were related to his work 
injury.  In a November 2006 private treatment record, Dr. S. 
reported that the Veteran injured his neck in 1992 "in the 
Army."  The injury was aggravated in October 1994 in a work 
related injury.  The physician reported that the Veteran had 
ongoing pain in his neck and left arm since 1994.  The 
physician explained his objective was to document the 
occurrence of an injury while the Veteran had military 
service; however, he indicated that he had not reviewed any 
VA records in reaching that conclusion.

Given this convoluted evidence of record, the Board finds a 
VA examination is necessary to determine the etiology of the 
cervical spine disorder.  38 U.S.C.A. § 5103A(d); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
regulatory and legal guidance.  See 38 
C.F.R. § 3.159 (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
previously unidentified medical care 
providers who treated him for a cervical 
spine disorder.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect must be added to the claims 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
them the opportunity to obtain and submit 
those records for VA review.

4.  The RO should contact the U.S. Postal 
Service and obtain copies of all medical 
or administrative information, regarding 
the Veteran's occupational injuries in 
December 1990 and October 1994.  If the 
request for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  The Veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow them the opportunity to 
obtain and submit those records for VA 
review.

5.  The Veteran should also be afforded a 
VA orthopedic examination to determine, 
if possible, the etiology of his cervical 
spine disorder.  His claims folder must 
be made available for the physician's 
review prior to the entry of any opinion.  
A notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as to 
the following questions:

a)	Does the evidence of record show 
that a cervical spine disorder 
existed prior to the Veteran's 
period of National Guard service?  

b)	In the case of any preexisting 
cervical spine disorder, was there 
an increase in disability during the 
period of National Guard service 
beyond the natural progression of 
the cervical spine disorder?  

c)	If the physician is of the opinion 
that an cervical spine disorder did 
not preexist his National Guard 
service, is it at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) that any current 
cervical spine disorder had its 
onset during his period of National 
Guard service?  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


